DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 11/5/2020 is acknowledged.
Claims 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawing/Specification Amendments
	Proposed corresponding drawing and specification amendments were received on 3/29/2021. These proposed corresponding drawing and specification amendments are accepted.
Specification
The disclosure is objected to because of the following informalities:
“apparats” (paragraph [0096]) should read --apparatus--;
	“weigh tis” (paragraph [0096]) should read --weight is--;
	“move or fixed” (paragraph [00113]) should read --move or be fixed--;
	Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities: “both side” should read --opposed axial sides-- (the limitation “both” assumes that there are two, and only two, sides for the lead screw, however, under BRI, a lead screw can have many sides between axial, radial, circumferential directions; intent of claim is to refer to opposed axial sides).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2014/0202276) in view of Hellsten (US 2016/0259228).
Re 1, Song discloses: an apparatus for an adjustable counterbalance mechanism comprising: a reference surface (110, 120, 130); a link (230) having a first 
Song does not disclose: a compensation torque controller equipped to the link, to control a position of the idle roller and an elastic force of the elastic member; a lead screw combined with the sliding block at an outer side of the link.
Hellsten teaches: a compensation torque controller (paragraph [0016]), to control a position (both along 42 or relative to 40) of the idle roller (44/47) and an elastic force of the elastic member (28 is spring); a lead screw (42) combined with the sliding block (36/38) at an outer side of the link (link is 30, side on which 36/38 is provided is further exterior within 26 relative to surface of 30 facing 40), for the purpose of providing a mechanism that can be easily adjusted to accommodate a wide range of different weights (paragraph [0008]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Song with: a compensation torque controller equipped to the link, to control a position of the idle roller and an elastic force of the elastic member; a lead screw combined with the sliding block at an outer side of the link; as taught by Hellsten, for the purpose of providing a mechanism that can be easily adjusted depending upon the particular situation and tool being used.
Re 2, the resulting combination of Song in view of Hellsten (subsequently referred to as “Song et al”) discloses: wherein the elastic member (Song, 232) is a coil spring (Song, fig 3) arranged along a longitudinal direction of the link, and the elastic force is controlled according to an initial compressive distance of the coil spring (Hellsten, elastic force of 28 controlled by actuation of 42).  
Re 3, Song et al discloses: a spring fixed surface (Song, 231; 222/223 disposed on 221 which is fixed to 231) combined with the link to move (Hellsten, 36 corresponds to sliding block, 44/47 correspond to roller, 28 connected to 36 with pin and 36 movable with actuation of 42) and be fixed along the longitudinal direction of the link, the first end of the elastic member being supported by the spring fixed surface (Song, fig 3, 232 supported by 231),3Attorney Docket No. 122999-0020 wherein the idle roller (Song, 222/223) is combined (Song, through 221) with the link, and moves (Hellsten, 44/47 are movable with actuation of 42) and is fixed along the longitudinal direction of the link.  
Re 4, Song et al discloses: wherein the sliding block (Song, 221) is configured to move (Hellsten, 36/38 correspond to sliding block, 36/38 movable with actuation of 42) and is fixed along the longitudinal direction of the link, wherein the spring fixed surface (Song, 231) is combined and fixed with the sliding block (Song, fig 4, 221 is combined with 231), and the idle roller is combined and fixed with the sliding block (Song, figs 3 and 4).
Re 9-11, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02. Therefore, the resulting combination of Song et al, as set forth in the Claim 1 rejection above, discloses: a method for controlling an apparatus for an adjustable counterbalance mechanism, the apparatus comprising a reference surface (Song, 110/120/130), a link (230), an elastic member (232), a wire (251), an idle roller (222/223), a compensation torque controller (Hellsten, see above), a sliding block (Song, 221; Hellsten 36/38) and a lead screw (Hellsten, 42), the link having a first end rotationally4Attorney Docket No. 122999-0020 connected to the reference surface to form a rotational center, a weight center of the link being spaced apart from the rotational center, the elastic member (Song, 232) having a first end combined (at 231) with the link, the wire having a first side combined (at 235) with a second end of the elastic member and a second side combined with the reference surface (fig 4a), the idle roller (222/223) being combined (through 221/231) with the link to support a portion between first and second ends of the wire (fig 4a), the compensation torque controller (Hellsten, see above) being equipped to the link, to control the position of the idle roller and an elastic force of the elastic member (Hellsten, adjustment of 42 moves 36/38 to adjust spring force and moves pulleys/rollers 44/47), the sliding block being combined with the link (Song, 221 combined with 230), the lead screw being combined with the sliding block at an outer side of the link (Hellsten, 42 combined with 36/38 at outer side of 30), in the method, as a weight applied to a second end of the link increases, an initial compressive distance of the coil spring and a distance from the rotational center to the wire increase, as the weight applied to the second end of the link decreases, the initial compressive distance [Claim 9]; wherein the elastic member is a coil spring (Song, fig 3, 232 is coil spring), and as the weight applied to the second end of the link changes, the initial compressive distance of the coil spring and the distance from the rotational center to the wire increase or decrease by the same distance [Claim 10]; wherein the weight applied to the second end of the link is measured to control the compensation torque automatically or manually [Claim 11].
Allowable Subject Matter
Claims 5, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. It is noted that Claim 8 is indicated as being allowable based on its dependency from Claim 5. Oda (US 2015/0000453) teaches: a weight measuring sensor for the purpose of controlling the counterbalance mechanism (see paragraph [0013]), and thus the limitations of Claim 8, on their own, are not considered allowable.
Response to Arguments
	In view of the amendments to Claims 1/9 and the newly added limitation “a lead screw combined with the sliding block at an outer side of the link,” Wood (US 4,784,010) has been replaced by Hellsten (US 2016/0259228), which renders Applicant’s arguments related to Song and Wood moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656